Case 2:20-cv-03574-DRH-AYS Document 21 Filed 01/19/21 Page 1 of 1 PageID #: 116




 January 19, 2021

 VIA ECF
 Honorable Denis R. Hurley, U.S.D.J.
 United States District Court
 Eastern District of New York
 100 Federal Plaza
 Central Islip, New York 11172

        Re:     SHHA LLC v. Opal Holdings LLC et al.,
                Case No. 2:20-cv-03574-DRH-AYS

 Dear Judge Hurley:

        We represent defendants Opal Holdings LLC, Opal Holdings NY LLC, Lyon Imports LLC
 d/b/a Mandel Distributors, and Shaya Prager.

         As directed at the pre-motion conference on December 12, 2020, we are writing to provide
 notice that our clients will be moving forward with their motion, pursuant to Fed. R. Civ. P.
 12(b)(6), to dismiss the Second Amended Complaint.

         Moving papers will be served by February 19, 2021, opposition papers will be served by
 March 19, 2021, and reply papers will be served by April 2, 2021. The motion will be filed when
 fully briefed in accordance with the Court’s Individual Practice Rule 3(F).


                                                           Respectfully Submitted,




                                                           Matteo J. Rosselli


 cc:   All counsel of record (via ECF)




                    1633 Broadway, 46th Floor, New York, NY 10019 | Telephone: 212.867.5620
